         Case 09-33345 Document 382 Filed in TXSB on 06/02/20 Page 1 of 4




                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                       ENTERED
                                                                                                           06/02/2020
IN RE:                                                 §
RR VALVE, INC., A NEVADA                               §       CASE NO: 09-33345
CORPORATION, et al                                     §
                                                       §
RR VALVE, INC., A TEXAS                                §       CASE NO: 09-33377
CORPORATION                                            §
                                                       §       Jointly Administered Order
         Debtors                                       §
                                                       §       CHAPTER 11

                            MEMORANDUM OPINION AND ORDER
                                       Resolving ECF Nos. 379, 380, 381

        Pending before the Court is Creditor Joyce Lazzara’s “Motion to Revive Judgment”

(“Motion to Revive”), and “Expedited Motion to Issue Summons or Otherwise to Effectuate

Service of Process on Judgment Debtor” (“Motion to Issue Summons”).1 For the reasons stated

infra, the Motion to Revive is stayed, and the Motion to Issue Summons is granted.

                                           I.    BACKGROUND

        On April 29, 2010, the Court entered an Order Confirming the Chapter 11 Trustee’s

Amended Joint Plan of Reorganization (“Confirmation Order”).2                    The Confirmation Order

explicitly stated that Ms. Lazzara shall have an allowed unsecured claim in the amount of

$1,290,744.91 plus any attorneys’ fees to be determined by the Court at a later time. 3 No writ of

execution was issued within the first 10 years of the Confirmation Order. Almost 10 years after

the Confirmation Order, on April 23, 2020, the Clerk of Court issued an Abstract of Judgment in

favor of Ms. Lazzara against Judgment Debtor Gerard Stephan Lazzara, Jr. in the same amount




1
  See ECF Nos. 379–381. ECF Nos. 380–381 are identical and relate solely to the Motion to Issue Summons.
2
  See ECF No. 220.
3
  See id. at 14.
1/4
         Case 09-33345 Document 382 Filed in TXSB on 06/02/20 Page 2 of 4




outlined above.4 Ms. Lazzara’s Motion to Revive was filed on May 20, 2020 for purposes of

reviving the judgment against “Judgment Debtor, Gerald [sic] Stephen [sic] Lazzara, Jr.”

pursuant to state law and in accordance with Rules 81(b) and 69(a) of the Federal Rules of Civil

Procedure.5 Ms. Lazzara’s Motion to Issue Summons was filed on May 29, 2020 for purposes of

expedited consideration, and for determining the appropriate form of summons.6

                                      II.    CONCLUSIONS OF LAW

         The Court holds jurisdiction pursuant to 28 U.S.C. §§ 157(a), 1334, and now exercises its

jurisdiction in accordance with Southern District of Texas General Order 2012–6.7 This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), and the Court holds constitutional authority to

enter appropriate orders and judgments.8 Venue is governed by 28 U.S.C. §§ 1408, 1409, and is

proper in this case.

         Rule 81(b) provides that writs of scire facias9 and mandamus are abolished, and that

relief heretofore available may be obtained by appropriate action or motion under the Federal

Rules of Civil Procedure.10 However, Rule 69(a)—incorporated by Federal Rule of Bankruptcy

Procedure 7069—prescribes that the practice and procedure to be applied with respect to

executing a judgment must be in accordance with the procedure of the state where the court is

located, except that any statute of the United States governs to the extent that it is applicable.11

         Texas state law governs writs of scire facias. Under Texas, if a writ of execution is not


4
  See ECF No. 378.
5
  ECF No. 379.
6
  ECF No. 380–81.
7
  In re: Order of Reference to Bankruptcy Judges, Gen. Order 2012–6 (S.D. Tex. May 24, 2012).
8
  Wellness Intern. Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1938–40 (2015); Stern v. Marshall, 564 U.S. 462 (2011).
9
  Scire facias refers to a writ requiring the person against whom it is issued to appear and show cause why some
matter of record should not be enforced, annulled, or vacated, or why a dormant judgment against that person should
not be revived. BLACK’S LAW DICTIONARY (11th ed. 2019).
10
   FED. R. CIV. P. 81(b).
11
   FED. R. CIV. P. 69(a); see FDIC v. Shaid, 142 F.3d 260, 261–62 (5th Cir. 1998) (applying state law in its analysis
of an action to revive a judgment).
2/4
         Case 09-33345 Document 382 Filed in TXSB on 06/02/20 Page 3 of 4




issued within 10 years after rendition of a judgment of a court of record or a justice court, the

judgment becomes dormant and execution may not be issued on the judgment unless revived.12

To revive, a writ of scire facias that is brought not later than two years of the date that the

judgment became dormant may be used.13 A writ of scire facias shall conform to the requisites

of citations and the returns thereon under the provisions of the Texas Rules of Civil Procedure.14

         The Court retains personal jurisdiction over parties during the scire facias action.15 Here,

a bankruptcy court’s confirmation order acts as a final judgment.16                           Thus, the Court’s

Confirmation Order of April 29, 2010 was a final judgment. Because no writ of execution was

issued in the judgment, the Confirmation Order became dormant on April 29, 2020. Ms.

Lazzara’s Motion to Revive was filed after the Confirmation Order became dormant, but before

the expiration of the two additional years. Accordingly, the Motion to Revive is timely.

         State law allows for writs of scire facias to be initiated by a motion to revive a

judgment.17 Thus, Ms. Lazzara’s Motion to Revive must be in accordance with the Texas Rules

of Civil Procedure.18 Rule 154 states that the writ of scire facias must conform to the requisites

of citations.19 In federal court, a summons is functionally equivalent to a citation.20 Thus the

Court directs Ms. Lazzara to serve Judgment Debtor Gerard Stephan Lazzara, Jr. with a


12
   TEX. CIV. PRAC. & REM. CODE ANN. § 34.001(a).
13
   Id. at § 31.006.
14
   TEX. R. CIV. P. 154.
15
   See Berly v. Sias, 152 Tex. 176, 181 (Tex. 1953) (“[A] motion for scire facias is not an independent suit but is a
continuation of the original suit. As a continuation of the original suit it is supported by the jurisdiction of the
person obtained in the original case.”).
16
   See Republic Supply Co. v. Shoaf, 815 F.2d 1046, 1053 (5th Cir. 1987); see also In re Blast Energy Services, Inc.,
396 B.R. 676, 695 (Bankr. S.D. Tex. 2008).
17
   See Furry v. SMS Financial XC, L.L.C., No. 14–12–00754–CV, 2013 WL 865579 (Tex.App.–Houston [14th
Dist.] Mar. 7, 2013); City of Dallas v. Ellis, No. 05–16–00348–CV, 2017 WL 655927 (Tex.App.–Dallas Feb. 17,
2017).
18
   See TEX. R. CIV. P. 154; see also TEX. R. CIV. P. 99 (“Issuance and Form of Citation”), 106 (“Method of
Service”), 107 (“Return of Service”).
19
   TEX. R. CIV. P. 154.
20
   See FDIC v. Davis, No. H–92–3759, 2006 WL 8445383, at *2 (Bankr. S.D. Tex. July 28, 2006); FDIC v.
Bauman, No. 3:90–CV–0614–H, 2004 WL 1732933, at *2 (N.D. Tex. July 30, 2004).
3/4
        Case 09-33345 Document 382 Filed in TXSB on 06/02/20 Page 4 of 4




summons, a copy of the Motion to Revive, a copy of this Memorandum Opinion and Order, and

to demonstrate proper service through a return of service filed on the Court’s CM/ECF docket.

While there is no bankruptcy summons form with respect to a writ of scire facias, the Court

directs Ms. Lazzara to serve Mr. Lazzara, Jr. with Form B2500A, “Summons in an Adversary

Proceeding,” promulgated on the United States Courts’ website.21

                                        III.    CONCLUSION

        Pending before the Court is Creditor Joyce Lazzara’s Motion to Revive and Motion to

Issue Summons.22 After considering the motions on file it is therefore:

        ORDERED: that

             1. the Motion to Revive is hereby STAYED, and the Motion to Issue Summons is
                GRANTED;
             2. Joyce Lazzara SHALL upload a proposed Form B2500A, “Summons in an
                Adversary Proceeding,” in accordance with the Court’s Memorandum Opinion
                and Order, supra, to the Clerk of Court;
             3. the Clerk of Court, in issuing the summons, SHALL NOT open an adversary
                proceeding in relation to this matter pending further orders of the Court;
             4. upon issuance by the Clerk of Court, Joyce Lazzara SHALL serve Gerard
                Stephan Lazzara, Jr. with the summons, a copy of the Motion to Revive,23 and a
                copy of this Memorandum Opinion and Order;
             5. Joyce Lazzara must demonstrate proper service through a return of service filed
                on the Court’s CM/ECF docket;
             6. The Court will take up the Motion to Revive at such time as Joyce Lazzara has
                filed a return of service, and Gerard Stephan Lazzara, Jr. has had 20 days from
                service of the summons thereof to answer or otherwise respond to the Motion to
                Revive.

        SIGNED 06/02/2020.


                                                     ___________________________________
                                                             Eduardo V. Rodriguez
                                                          United States Bankruptcy Judge


21
   Summons in an Adversary Proceeding, UNITED STATES COURTS (June 1, 2020, 4:00 PM),
https://www.uscourts.gov/forms/bankruptcy-forms/summons-adversary-proceeding-0.
22
   ECF Nos. 379–381.
23
   ECF No. 379.
4/4
